           Case 1:17-cv-01675-AWI-SAB Document 80 Filed 06/11/20 Page 1 of 3



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   BARRY LEE BROOKINS,                              )   Case No. 1:17-cv-01675-AWI-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER DENYING PLAINTIFF’S MOTION FOR
13            v.                                      )   APPOINTMENT OF COUNSEL, WITHOUT
                                                          PREJUDICE
14                                                    )
     M. HERNANDEZ, et al.,
                                                      )   [ECF No. 78]
15                   Defendants.                      )
                                                      )
16                                                    )

17            Plaintiff Barry Lee Brookins is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19            Currently before the Court is Plaintiff’s motion for appointment of counsel, filed on June 10,

20   2020.

21            There is no constitutional right to appointed counsel in this action, Rand v. Rowland, 113 F.3d

22   1520, 1525 (9th Cir. 1997), and the court cannot require any attorney to represent plaintiff pursuant to

23   28 U.S.C. § 1915(e)(1). Mallard v. United States District Court for the Southern District of Iowa, 490

24   U.S. 296, 298 (1989). However, in certain exceptional circumstances the court may request the

25   voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

26   ///
27   ///

28   ///

                                                          1
        Case 1:17-cv-01675-AWI-SAB Document 80 Filed 06/11/20 Page 2 of 3



1            Without a reasonable method of securing and compensating counsel, the court will seek

2    volunteer counsel only in the most serious and exceptional cases. In determining whether

3    “exceptional circumstances exist, the district court must evaluate both the likelihood of success on the

4    merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

5    legal issues involved.” Id. (internal quotation marks and citations omitted).

6            In the present case, the Court does find that neither the interests of justice nor exceptional

7    circumstances warrant appointment of counsel at this time. LaMere v. Risley, 827 F.2d 622, 626 (9th

8    Cir. 1987); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991). Plaintiff requests the Court

9    appoint counsel based upon the following: the complexity of the case; his imprisonment greatly limits

10   his ability to litigate; he is unable to afford counsel; he has no legal education; and the appointment of

11   counsel would “better enable Plaintiff to present evidence and cross-examine witnesses.” Mot. at 3.

12   Plaintiff is proceeding on an Eighth Amendment claim against Hernandez and Williams. Plaintiff

13   contends Hernandez and Williams should not have placed him on CSW after he passed their metal detector

14   searches and showed them a medical chrono indicating he could not take off his underwear, bend over, or

15   squat for an unclothed body search. The legal issues in this case are not complex, and Plaintiff has

16   adequately litigated this case to date. Although the allegations in Plaintiff’s complaint were sufficient

17   to state a plausible claim for relief, Plaintiff has not shown a likelihood of success on the merits, and

18   Defendants have filed a motion for summary judgment on the merits of the Plaintiff’s claims. Thus, it

19   is premature to determine that there is a likelihood of success on the merits.

20           While a pro se litigant may be better served with the assistance of counsel, so long as a pro se

21   litigant, such as Plaintiff in this instance, is able to “articulate his claims against the relative

22   complexity of the matter,” the “exceptional circumstances” which might require the appointment of

23   counsel do not exist. Rand v. Rowland, 113 F.3d at 1525 (finding no abuse of discretion under 28

24   U.S.C. § 1915(e) when district court denied appointment of counsel despite fact that pro se prisoner

25   “may well have fared better-particularly in the realm of discovery and the securing of expert

26   testimony.”) Circumstances common to most prisoners, such as lack of legal education and limited

27   law library access, do not establish exceptional circumstances that warrant a request for voluntary

28   assistance of counsel. Thus, the Court finds that Plaintiff’s arguments are not exceptional

                                                            2
        Case 1:17-cv-01675-AWI-SAB Document 80 Filed 06/11/20 Page 3 of 3



1    circumstances warranting the appointment of counsel at this time. Accordingly, Plaintiff motion for

2    appointment of counsel is DENIED, without prejudice.

3
4    IT IS SO ORDERED.

5    Dated:    June 11, 2020
6                                                     UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       3
